        Case 1:19-cv-11892-KPF Document 83 Filed 04/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABKCO MUSIC & RECORDS, INC.,
ABKCO MUSIC, INC., UMG
RECORDINGS, INC., UNIVERSAL -
SONGS OF POLYGRAM
INTERNATIONAL INC., POLYGRAM
PUBLISHING, INC., SONGS OF
UNIVERSAL, INC., and UNIVERSAL
MUSIC CORP.,                                        19 Civ. 11892 (KPF)
                          Plaintiffs,                     ORDER
                   -v.-

CODA PUBLISHING, LTD., ROBERT
KIRK CARRUTHERS, CLARE ANNE
GAMBOLD, GWILYM MICHAEL
DAVIES, and VISION FILMS, INC.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendants’ Answer to the Amended Complaint,

filed April 19, 2021. (Dkt. #82). During the pretrial conference held on

January 28, 2021, the Court stayed expert discovery pending amendment of

Plaintiff’s complaint. (See Dkt. #69). As that matter is now resolved, it is

hereby ORDERED that all expert discovery shall be completed on or before

June 21, 2021.

      By the same date, June 21, 2021, the parties are further ORDERED to

file either pre-motion letters regarding desired summary judgment practice or

status letters notifying the Court that they do not intend to move for summary

judgment. Any response to a pre-motion letter shall be submitted within three
         Case 1:19-cv-11892-KPF Document 83 Filed 04/21/21 Page 2 of 2




business days of the filing of the letter, in accordance with the Court’s Individual

Rule of Practice 4(A).

      SO ORDERED.

Dated:       April 21, 2021
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                         2
